Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered September 8, 1977, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed, and case remitted to the Supreme Court for further proceedings pursuant to CPL 460.50 (subd 5). The circumstances of this case, insofar as they relate to the issue of a speedy trial, fall far short of those interdicted in People v Staley (41 NY2d 789). The comparatively short period between the Grand Jury’s voting of no true bill in October, 1976 (as a result of which court authorization was needed for resubmission to the same or another Grand Jury [CPL 190.75, subd 3]; such authorization was obtained in November, 1976) and the resubmission to the Grand Jury in December, 1976, which thereupon indicted; the fact that the case was not "apparently forgotten” (cf. People v Staley, supra, p 791) and that there was no "[sjheer neglect or trifling” (People v Staley, supra, p 792); the lack of proof of prejudice; the fact that *799defendant was free on bail for all but the first seven days after arrest; and the seriousness of the charges all clearly negate the possibility of a finding of a denial of a speedy trial. Martuscello, J. P., Damiani, Titone and Shapiro, JJ., concur.